353 S.W.2d 412 (1962)
Charles V. BLANTON et al., Petitioner,
v.
CITY OF HOUSTON, Respondent.
No. A-8752.
Supreme Court of Texas.
February 7, 1962.
Croom & Barnes, Smith & Lehmann, Cyril J. Smith, Houston, for Blanton and others.
R. H. Burks, City Atty., Houston, Charles F. Weaver, John Gano, Asst. City Attys., for City of Houston.
PER CURIAM.
The opinion of the Court of Civil Appeals is reported in Vol. 350 at page 947 of the Southwestern Reporter, Second Series. It being made known to this Court by stipulation of the parties that this cause is now moot, it is accordingly ordered that writ of error be granted without reference to the merits; that the judgments of the trial court and the Court of Civil Appeals be vacated, and that this cause be dismissed. Danciger Oil & Refining Company of Texas v. Railroad Commission of Texas, 122 Tex. 243, 56 S.W.2d 1075; Tarpley v. Epperson, 125 Tex. 63, 79 S.W.2d 1081; Texas & New Orleans R. Co. v. Priddie, 127 Tex. 629, 95 S.W.2d 1290; Iles v. Walker, 132 Tex. 6, 120 S.W.2d 418; University Interscholastic League v. Sims, 133 Tex. 605, 131 S.W.2d 94; Freeman v. Burrows, 141 Tex. 318, 171 S.W.2d 863; Guajardo v. Alamo Lumber Co., 159 Tex. 225, 317 S.W.2d 725; Parr v. Stockwell, 159 Tex. 440, 322 S.W.2d 615; Cameron v. Saathoff, Tex., 345 S.W.2d 281; Connell v. B. L. McFarland Drilling Contractor, Tex., 347 S.W.2d 565.